DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, by amending claim 1 to comprise overlying said plurality of male mold portions with the cut shape, claim 1 has been amended to cover the embodiment of Figs. 30-31 which show a plurality of molds, instead of the previously claimed single male mold, as shown in figure 28.  Claim 1 has been amended to recite “said dough remains spaced from portions of each said male mold and a portion of said inner surface of said cut shape faces another portion of said inner surface of said cut shape…said pressure plates joining said inner surface portions of said cut shape facing each other ” however this is not described in the specification (See PGPUB specification [0079]), more specifically paragraph [0079] which describes the embodiment of Figures 30 and 31 only recites “In this embodiment the cut shape 210 is a long single piece of dough that is simultaneously laid over all of the male mold portions…when the cut shape overlays the male mold portions 84, the dough may be pressed against them at pressing station 234 using pressing pads 242.”  Paragraph [0079] does not get into specifics about how the single piece of dough overlays each male mold portion of a plurality of male molds, especially as figures 30-31 provide the only disclosure of an arrangement of a plurality of male molds; and further, when using a plurality of male molds as shown in figures 30-31 and as described in paragraph 79, the specification does not discuss inner surfaces of the dough facing each other.   The above limitations only appear to be supported when directed to a single male mold, as shown in figure 28.  Therefore, the amendment is seen to constitute and issue of new matter.
Regarding claim 3, claim 3 has been amended to recite that the system comprises a trimming die having a cutting edge adapted to contact said base plate and circumscribe said plurality of male mold portions. However, the specification does not disclose a trimming die which has a cutting edge adapted to contact said base plate and circumscribe said plurality of male mold portions. The trimming die is only described as being used in the embodiment which has a singular male mold portion (see PGPUB specification paragraph [0070]) and therefore is teaching that the trimming die circumscribes a singular male mold at a given period in time. Therefore, the new combination of limitations is seen to raise an issue of new matter and as such must be deleted. 
Claims 2, 5, and 7 are rejected by virtue of their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 28 recites “removing said bun from said plurality of male mold portions” it is unclear how one bun is removed from a plurality of male mold portions, it appears that each male mold portion is used to form a bun and therefore a singular bun would be removed from a singular male mold portion. It is noted that paragraph [0079] discusses adjacent buns being connected, thus the embodiment of Figs. 30-31 is forming a plurality of buns.
Regarding claim 8, in lines 16-17, Claim 8 recites the limitation "said seam areas" in lines 16-17 and 19.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 8 has been amended to mention “a seam area” in line 14. However, “a seam area” does not provide proper antecedent basis for “said seam areas”.
Claims 2, 3, 5, 7, and 9-17 are rejected by virtue of their dependence on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1-3, 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over You US 7,514,108 in view of O’Brien US 1,409,463 in view of Bartolucci et al. EP 2506718 in view of Graham et al. US 6,403,135.
Regarding claim 1, You discloses a method of using a pan system for baking a bun from a cut shape of unbaked dough (10) having a perimeter edge, an outer surface and an opposite inner surface, said cut shape of unbaked dough having a uniform thickness, said pan system having a base plate with a planar portion and a male mold portion (Fig. 2). You teaches providing a plurality of male mold portions, each male mold portion forming a continuous surface and having an outer surface, each said male mold portion terminating at a terminal end surface each terminal end surface spaced from a planar portion by a first distance, each male mold portion having a draft that narrows with increasing distance from said base plate (col. 4, lines 29-30, Fig. 1b, 2). The outer surface of said male portion obviously having a surface area less than said inner surface of said unbaked dough. 
You discloses overlaying the plurality of male mold portions with said cut shape (the sheet of dough is folded in half in the molding process to place the sheet of dough at the bottom and top of the molding frame) (col. 1, lines 55-58)(Fig. 1a-1d). Said dough remains spaced from portions of each male mold a portion (cutting is performed after the sheet of dough is covered the entire top portion of the molding frame and duly positioned to the shape of the molding frame with light press) (col. 3, lines 45-50) and a portion of said inner surface of said cut shape faces another portion of said inner surface of said cut shape (Fig. 1d). 
You discloses baking said cut shape into a bun while said cut shape overlays and contacts said plurality of male mold portions and obviously removing said bun from said plurality of male mold portions (Fig. 3, col. 1, lines 50-58)
Claim 1 differs from You in the recitation that the plurality of male mold portions extend from “a planar portion” (i.e. a singular planar portion).  However You teaches that each of the plurality of male mold portions extend from a planar portion (Fig. 1b) and it would have been obvious to make the planar portions integral (MPEP 2144.04.V.B).
Claim 1 differs from You in the recitation that the method comprises providing a pair of pressure plates each having an outwardly facing surface with a profile being complimentary to a portion of said plurality of male mold portions said pressure plates joining inner surface portions of said cut shape facing each together and conforming said cut shape to each of said male mold portions, said pressure plates remaining spaced from each other and removing said pressure plates from said cut shape. It is noted that You teaches cutting is performed after the sheet of dough is covered the entire top portion of the molding frame and duly positioned to the shape of the molding frame with light press (col. 3, lines 45-50), therefore is seen to suggest pressing the dough to the mould.
O’Brien discloses a male mold (cage with rods 17) (Fig. 2) and overlaying said male mold portion with a cut shape of dough so that portions of said cut shape overlap and form at least two seam areas, with an inner surface of the cut shape obviously overlaying a portion of the outer surface of the cut shape to form the at least two seam areas (Fig. 2). O’Brien discloses that after the cut shape of dough is overlapped to form seams around the male mold (cage with rods 17) that the overlapping edges (seams) of the dough are tightly pressed together by pressure plates (mold parts 24 and 25) to form an integral dough shape in such a manner that joining edges (seams) will be practically invisible to the eye and proof against leakage (Pg. 2, lines 1-20). O’Brien discloses providing a pressure plate (24, 25) having an outwardly facing surface with a profile being complimentary to a portion of said male mold portion (cage with rods 17) adjacent to where said overlap areas overlay said male mold portion when said cut shape is located on said male mold portion, said pressure plate joining said seam areas (Pg. 2, left col. lines 1-20, Fig. 6).
It would have been obvious to one of ordinary skill in the art to modify You such that the method comprises a providing a pressure plate having an outwardly facing surface with a profile being complimentary to a portion of said male mold portion said pressure plate joining said seam areas as taught by O’Brien in order to ensure that the seams are tightly pressed together to form an integral dough shape in such a manner that joining edges will be practically invisible to the eye and proof against leakage.
Claim 1 differs from You in view of O’Brien in the recitation that the pressure plates remaining spaced from each other.
Bartolucci discloses a pan system for a dough product comprising a base plate (12) comprising a plurality of male mold portions (18) and pressure plate (female plate 14) ([0023]), the pressure plate has a joining feature (flat surface 20) located between the male mold portions (18) when the pressure plate is adjacent the male mold portions (Figs.2, 3) in order to produce dough products having interconnecting walls ([0018]). It would have been obvious to one of ordinary skill in the art to modify You in view of O’Brien such that the pressure plates remain spaced from each other as taught by Bartolucci in order to produce dough products having interconnecting walls. 
Further regarding the limitation of Claim 1 of the base plate having “an outer surface and an inner surface” the claim differs from You in view of O’Brien in view of Bartolucci in this regard. 
Graham teaches providing a mold surface 32 with apertures, and pulling dough to be shaped by the mold against the mold surface 32 by creating suction within the hollow interior of the mold element 26 via a vacuum manifold system 19 (col. 4, lines 23-32).  As such, Graham thus desires for the male mold to have an inner surface.
It would have been obvious to one of ordinary skill in the art to modify the pan system of You in view of O’Brien in view of Bartolucci to provide an inner surface to the male mold and apertures that are specifically adapted to draw the unbaked dough into contact with the male mold portion so that a vacuum can be applied to the inner chamber as taught by Graham in order to further secure the dough to the male mold to ensure that the final product obtains a desired shape, and since it has been held that the use of techniques to improve similar products in the same way supports a conclusion of obviousness. 
Regarding claim 2, You in view of O’Brien in view of Bartolucci in view of Graham teaches that the plurality of male mold portions have apertures extending therethrough into inner chambers, said apertures adapted to draw said unbaked dough into contact with each male mold portion, as discussed directly above.
Regarding claim 3, You in view of O’Brien in view of Bartolucci in view of Graham discloses that the system further comprises a trimming die (30) having a cutting edge adapted to contact the base plate and circumscribe said plurality of male mold portions (30 can circumscribe each male mold portion at different times) (‘108, Fig. 2).
Regarding claim 7, claim 7 differs from You in view of O’Brien in view of Bartolucci in view of Graham in the recitation that the pressure plate specifically has a joining feature located between the male mold portions when the pressure plate is adjacent the male mold portions.
Bartolucci discloses a pan system for a dough product comprising a base plate (12) comprising a plurality of male mold portions (18) and pressure plate (female plate 14) ([0023]), the pressure plate has a joining feature (flat surface 20) located between the male mold portions (18) when the pressure plate is adjacent the male mold portions (Figs.2, 3) in order to produce dough products having interconnecting walls ([0018]). It would have been obvious to one of ordinary skill in the art to modify You in view of O’Brien in view of Bartolucci such that the pressure plate has a joining feature located between the male mold portions when the pressure plate is adjacent the male mold portions as taught by Bartolucci in order to produce dough products having interconnecting walls. 
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over You US 7,514,108 in view of O’Brien US 1,409,463 in view of Bartolucci et al. EP 2506718 in view of Graham et al. US 6,403,135 in view of Roth CA 2,301,486.
Regarding claim 5, claim 5 differs from You in view of O’Brien in view of Bartolucci in view of Graham in the recitation that each pressure plate specifically has a corresponding mounting portion.
Nevertheless, Roth discloses providing a mold with two halves each having mounting portions which allow movement of the two halves of the mold (Fig. 6C, 6D). Therefore, it would have been obvious to one of ordinary skill in the art to modify You in view of O’Brien in view of Bartolucci such that each pressure plate specifically has a corresponding mounting portion as taught by Roth in order to allow movement of the pressure plates to be controlled.

Claims 8, 11 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stanley US 3,410,691 in view of Frey US 2,505,536 in view of O’Brien US 1,409,463.
Regarding claim 8, Stanley discloses a method of using a pan system for baking a bun comprising a cut shape of unbaked dough having a perimeter edge, an outer surface and an opposite inner surface, said cut shape having a uniform thickness (Fig. 3, col. 2, lines 58-65). Stanley discloses the pan system comprises a male mold portion having an outer surface and an inner surface (Fig. 2, 6, 8). Stanley discloses that the male mold portion terminates at a terminal end surface (apex 12), and that the terminal end surface is spaced from the base of the male mold by a first distance (col. 2, lines 44-48). 
Stanley discloses that when the cut shape is placed over the male mold portion, the unbaked dough conforms to said male mold and a portion of said inner surface of the cut shape overlays a portion of the outer surface of the cut shape and the portions of the cut shape overlap to form a seam area (17 and tucked in top portion necessarily creates a seam) (Figs. 5, 7, 12, col. 3, lines 1-14).
Stanley discloses that the method comprises heating said base plate and said cut shape to bake said cut shape into said bun while said cut shape overlays said male mold portion and removing said bun from the male mold portion (col. 1, lines 62-65, col. 3, lines 15-16, claim 1).
Claim 8 differs from Stanley in the recitation that the male mold portion has a base plate having a planar portion, and that the male mold has an intersecting distance located at the intersection of the male mold portion and the planar portion. Claim 8 differs from Stanley in the recitation that the outer surface of the male mold portion has a surface area less than the inner surface of the unbaked dough. 
Frey discloses a pan system adapted for baking a pastry capable of being used as a bun. Frey discloses the system comprises an unbaked dough and a base plate having a planar portion (11) and a male mold portion (9) extending therefrom to form a continuous surface, the male mold portion having an outer surface and an inner surface (Figs. 1-7). Frey discloses that the male mold portion terminates at a terminal end surface, and that the terminal end surface is spaced from the planar portion by a first distance. Frey discloses that the male mold portion has a draft that narrows with increasing distance from said base plate (9 is frustoconical). Frey discloses that the male mold portion has an intersecting distance located at the intersection of the male mold portion and the planar portion. Frey discloses that when the dough overlays the male mold portion, the dough conforms to the male mold, and the outer surface of the male mold has a surface area less than the inner surface of the unbaked dough (Figs. 1-7).
It would have been obvious to one of ordinary skill in the art to modify the male mold portion of Stanley to have a base plate having a planar portion such that the male mold portion extends from the base plate to form a continuous surface as taught by Frey in order to provide further stability to the mold while it is standing on its base. Additionally it would have been obvious to one of ordinary skill in the art to modify Stanley such that the dough extends the entire length of the male mold such that the male mold would necessarily have a surface area less than the inner surface of the unbaked dough as taught by Frey in order to provide a dough product having a desired shape and since it has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness. 
Claim 8 differs from Stanley in view of Frey in the recitation that the method comprises a providing a pressure plate having an outwardly facing surface with a profile being complimentary to a portion of said male mold portion adjacent to where said seam areas overlay said male mold portion when said cut shape is located on said male mold portion said pressure plate sealing said seam areas.
O’Brien discloses a male mold (cage with rods 17) (Fig. 2) and overlaying said male mold portion with a cut shape of dough so that portions of said cut shape overlap and form at least two seam areas, with an inner surface of the cut shape obviously overlaying a portion of the outer surface of the cut shape to form the at least two seam areas (Fig. 2). O’Brien discloses that after the cut shape of dough is overlapped to form seams around the male mold (cage with rods 17) that the overlapping edges (seams) of the dough are tightly pressed together by pressure plates (mold parts 24 and 25) to form an integral dough shape in such a manner that joining edges (seams) will be practically invisible to the eye and proof against leakage (Pg. 2, lines 1-20). O’Brien discloses providing a pressure plate (24, 25) having an outwardly facing surface with a profile being complimentary to a portion of said male mold portion (cage with rods 17) adjacent to where said overlap areas overlay said male mold portion when said cut shape is located on said male mold portion, said pressure plate joining said seam areas (Pg. 2, left col. lines 1-20, Fig. 6).
It would have been obvious to one of ordinary skill in the art to modify Stanley in view of Frey such that the method comprises a providing a pressure plate having an outwardly facing surface with a profile being complimentary to a portion of said male mold portion adjacent to where said overlap areas overlay said male mold portion when said cut shape is located on said male mold portion said pressure plate joining said seam areas as taught by O’Brien in order to ensure that the seams are tightly pressed together to form an integral dough shape in such a manner that joining edges will be practically invisible to the eye and proof against leakage.
As discussed above Stanley in view of Frey in view of O’Brien teaches joining the seam areas (‘691, 17 and tucked in top portion necessarily creates a seam) (‘691, Fig. 5, 7, 12, col. 3, lines 1-14) with a pressure plate (‘463, mold parts 24 and 25, Fig. 2, 6), the joining is also seen to be a “sealing” of said seam areas since O’Brien teaches pressing the overlapping dough edges (seams) to form an integral dough shape in such a manner that joining edges (seams) will be practically invisible to the eye and proof against leakage (‘463, Pg. 2, lines 1-20). 
Regarding claim 11, claim 11 differs from Stanley in view of Frey in view of O’Brien in the recitation that the pan system has a corresponding pressure plate for each of the seam areas. However Stanley in view of Frey in view of O’Brien teaches the use of pressure plates which completely surround the dough product and male mold (‘463, mold parts 24 and 25, Fig. 2, 6), therefore modification of the pan system to have a corresponding pressure plate for each of the seam areas is seen to be an obvious modification.
Regarding claim 13, claim 13 is rejected for the same reasons given above as for claim 8.
Regarding claim 14, claim 14 differs from Stanley in view of Frey in view of O’Brien in the recitation that the seam area has a portion of the inner surface of the cut shape contacting an adjacent portion of the inner surface of the cut shape. However, once it was known to wrap a cut dough product around a mold to produce a product of a desired shape with the cut dough having overlapping areas the particular method of wrapping the cut dough around the mold to create the overlapping areas is seen to be an obvious matter of design choice absent compelling evidence of criticality. 
Regarding claim 15, Stanley discloses that the male mold portion has a draft that narrows with increasing distance from the base of the male mold (mold 10 tapers slightly from an enlarged base 11 to an apex 12) (‘691, col. 2, lines 44-48).
Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stanley US 3,410,691 in view of Frey US 2,505,536 in view of O’Brien US 1,409,463 in view of Graham et al. US 6,403,135. 
Regarding claim 9, Stanley in view of Frey in view of O’Brien teaches providing a male mold portion with apertures extending therethrough into an inner chamber (‘536, Figs. 1-7). However, claim 9 differs from Stanley in view of Frey in view of O’Brien in the recitation that the apertures are specifically adapted to draw the unbaked dough into contact with the male mold portion when a vacuum is applied to said inner chamber. 
Graham teaches providing a mold surface 32 with apertures, and pulling dough to be shaped by the mold against the mold surface 32 by creating suction within the hollow interior of the mold element 26 via a vacuum manifold system 19 (col. 4, lines 23-32). It would have been obvious to one of ordinary skill in the art to modify the pan system of Stanley in view of Frey in view of O’Brien to comprise apertures specifically adapted to draw the unbaked dough into contact with the male mold portion when a vacuum is applied to the inner chamber as taught by Graham in order to further secure the dough to the male mold to ensure that the final product obtains a desired shape, and since it has been held that the use of techniques to improve similar products in the same way supports a conclusion of obviousness. 
Regarding claim 10, Stanley in view of Frey in view of O’Brien in view of Graham teaches that the system further comprises a trimming die (‘536, reference sign 17, Figs 4-6) having a cutting edge adapted to contact the base plate (‘536, reference sign 11, Figs.1-7) and circumscribe the male mold portion (‘536, reference sign 9 Figs.1-7). 
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stanley US 3,410,691 in view of Frey US 2,505,536 in view of O’Brien US 1,409,463 in view of Roth CA 2,301,486.
Regarding claim 12, claim 12 differs from Stanley in view of Frey in view of O’Brien in the recitation that each pressure plate specifically has a corresponding mounting portion.
Nevertheless, Roth discloses providing a mold with two halves each having mounting portions which allow movement of the two halves of the mold (Fig. 6C, 6D). Therefore, it would have been obvious to one of ordinary skill in the art to modify Stanley in view of Frey in view of O’Brien such that each pressure plate specifically has a corresponding mounting portion as taught by Roth in order to allow movement of the pressure plates to be controlled.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stanley US 3,410,691 in view of Frey US 2,505,536 in view of O’Brien US 1,409,463 in view of Washburn US 3,541,587.
Regarding claim 16, claim 16 differs from Stanley in view of Frey in view of O’Brien in the recitation that the base plate has a plurality of male mold portions extending therefrom.
Washburn discloses a base plate having a plurality of male molds extending therefrom (Fig. 1). It would have been obvious to one of ordinary skill in the art to modify Stanley in view of Frey in view of O’Brien such that the base plate has a plurality of male mold portions extending therefrom as taught by Washburn in order to allow for increased production of products and to increase processing efficiency.
 Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stanley US 3,410,691 in view of Frey US 2,505,536 in view of O’Brien US 1,409,463 in view of Washburn US 3,541,587 in view of Bartolucci et al. EP 2506718.
Regarding claim 17, claim 17 differs from Stanley in view of Frey in view of O’Brien in view of Washburn in the recitation that the pressure plate has a joining feature located between the male mold portions when the pressure plate is adjacent the male mold portions.
Bartolucci discloses a pan system for a dough product comprising a base plate (12) comprising a plurality of male mold portions (18) and pressure plate (female plate 14) ([0023]), the pressure plate has a joining feature (flat surface 20) located between the male mold portions (18) when the pressure plate is adjacent the male mold portions (Figs.2, 3) in order to produce dough products having interconnecting walls ([0018]). It would have been obvious to one of ordinary skill in the art to modify Stanley in view of Frey in view of O’Brien in view of Washburn such that the pressure plate has a joining feature located between the male mold portions when the pressure plate is adjacent the male mold portions as taught by Bartolucci in order to produce dough products having interconnecting walls. 
Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered however You US 7,514,108 has been relied upon to teach the new limitations.
Regarding Applicants arguments regarding claim 14, Applicant’s arguments regarding criticality of the claimed limitation of claim 14 have not been found persuasive, especially as they are not supported by sufficient evidence.  Additionally, since the prior art already teaches using pressure plates to compress and seal any seams and fold that are present in the dough, to thus provide adjacent inner surface portions that are in contact with each other would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design.  It is further noted that Haskell US 1,589,850 has only been relied on as further evidence that it was very well known in the art to form a seam area where an inner surface of a dough portion contacts an adjacent portion of an inner surface of the dough, when overlaying a dough portion on a mold (see Fig. 6) and therefore one of ordinary skill in the art would have been a readily envisaged the method of wrapping a dough around a mould to form a seam area as claimed.  It is further noted that while Applicant urges that the claimed method is intended to “lend itself” to automation or volume production, the claims only require a single use process and therefore is not commensurate in scope with the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792